Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Kim (US 2016/0121741)
Regarding claim 1, the prior art discloses an apparatus comprising: 
A transformer module (transformer 13 in fig 1); 
A first power converter stage (converter 12 in fig 1) connected between the transformer module and an external power port (AC in fig 1); 
A second power converter stage (14 in fig 1) connected between the transformer module and a battery port (battery 15); 
A third power converter stage (converter/inverter 16 in fig 1) connected between the transformer module and an electric motor port (Motor 17); and 
At least one of the first power converter stage, the second power converter stage, and the third power converter stage is a multi-level power converter stage that has multiple 
(Claim 2) wherein the first power converter stage is a multi-level power converter stage, the second power converter stage is a multi-level power converter stage, and the third power converter stage is a two-level converter (as shown in fig 1).
(Claim 3) a rectifier and boost circuit coupled between the external power port and the first power converter stage to rectify and boost an alternating current (AC) input from the external power port to provide a direct current (DC) input to the first power converter stage (see AC, RECTIFIER and BOOST in fig 1).
(Claim 4) wherein the external power port is coupled to the battery port through the first and second power converter stages and the transformer module to charge a battery coupled to the battery port using external power received at the external power port (fig 1).
(Claim 5) wherein the battery port (15) is coupled to the electric motor port (17) through the second and third power converter stages and the transformer module to provide power to an electric motor coupled to the electric motor port using power from a battery coupled to the battery port (fig 1).
(Claim 6) wherein the third power converter stage includes output terminals coupled in series with the battery port (fig 1) to generate an output voltage to the electric motor port that is equal to battery port voltage from the battery plus an output voltage of the third power converter stage (fig 1).
(Claim 7) a processor (CONTROLLER in fig 1) coupled to the first, second, and third power converter stages to select a configuration for the multi-level power converter stage for generating appropriate input and output voltage levels to maximize power conversion efficiency.
(Claim 8) wherein the first and second power converter stages and the transformer module form a resonant converter having a resonant frequency, the processor configured to select the configuration to maintain an operating frequency that is near the resonant frequency.
(Fig 1 shows CONTROLLER sends signal to control resonance frequency of converter in conjunction with inductors/capacitor connected to converters)
(Claim 9) wherein the transformer module consists of a transformer with a first winding coupled to the first power converter stage, a second winding coupled to the second power 
(Claim 11) wherein the apparatus is in an electric vehicle that includes an electric motor to propel the electric vehicle, the electric motor coupled to the electric motor port, and includes one or more batteries coupled to the battery port to power the electric motor (electric vehicle is simply an intended use.  For applicant information, the prior art also includes intended use of apparatus in electric vehicle (title)
Claim 12-20 recite similar subject matter and are rejected for the same reason.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Khaligh (US 2021/0155100)
Regarding claim 1, the prior art discloses an apparatus (refer to fig 10) comprising: 
A transformer module (Integrated Transformer); 
A first power converter stage (bridge 20) connected between the transformer module and an external power port (Vin); 
A second power converter stage (bridge 24) connected between the transformer module and a battery port (LV battery); 
A third power converter stage (bridge 22) connected between the transformer module and an electric motor port (bridge 22 connect between transformer and motor port via High voltage (HV) battery 26 as HV battery 26 provide power to run motor); and 
At least one of the first power converter stage, the second power converter stage, and the third power converter stage is a multi-level power converter stage that has multiple configurations (bridges as shown in fig 10) to generate different output voltages from an input voltage (by Control System in fig 10 controlling the 3 bridges).
(Claim 2) wherein the first power converter stage is a multi-level power converter stage, the second power converter stage is a multi-level power converter stage, and the third power converter stage is a two-level converter (fig 10).
(Claim 3) a rectifier and boost circuit coupled between the external power port and the first power converter stage to rectify and boost an alternating current (AC) input from the external power port to provide a direct current (DC) input to the first power converter stage (see Bidirectional PFC rectifier in fig 10).

(Claim 5) wherein the battery port is coupled to the electric motor port through the second and third power converter stages and the transformer module to provide power to an electric motor coupled to the electric motor port using power from a battery coupled to the battery port (fig 10).
(Claim 6) wherein the third power converter stage includes output terminals coupled in series with the battery port to generate an output voltage to the electric motor port that is equal to battery port voltage from the battery plus an output voltage of the third power converter stage (fig 10).
(Claim 7) a processor (Control System in fig 10) coupled to the first, second, and third power converter stages to select a configuration for the multi-level power converter stage for generating appropriate input and output voltage levels to maximize power conversion efficiency.
(Claim 8) wherein the first and second power converter stages and the transformer module form a resonant converter having a resonant frequency, the processor configured to select the configuration to maintain an operating frequency that is near the resonant frequency.
(Fig 10 shows Control system sends signal to control resonance frequency of converter in conjunction with inductors/capacitor connected to converters)
(Claim 9) wherein the transformer module consists of a transformer with a first winding coupled to the first power converter stage, a second winding coupled to the second power converter stage, and a third winding coupled to the third power converter stage, the first winding, the second winding, and the third winding wound about a common core (fig 4-5, 8, 14-15, 28, 34-38).
(Claim 11) wherein the apparatus is in an electric vehicle that includes an electric motor to propel the electric vehicle, the electric motor coupled to the electric motor port, and includes one or more batteries coupled to the battery port to power the electric motor (electric vehicle is simply an intended use.  For applicant information, the prior art also includes intended use of apparatus (on-board charger) in electric vehicle,
Claim 12-20 recite similar subject matter and are rejected for the same reason.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851